Case 6:21-cv-00529-GAP-EJK Document 34 Filed 08/02/21 Page 1 of 2 PageID 166




                       UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

   CRYSTAL PHOTONICS INC.,

                      Plaintiff,

   v.                                                 Case No: 6:21-cv-529-GAP-EJK

   TERRELL GRAY,

                      Defendant.


                                          ORDER

         This cause comes before the Court on Plaintiff’s Motion for Entry of Default

   Final Judgment (Doc. 31), filed May 6, 2021.

         On July 16, 2021, the United States Magistrate Judge issued a report (Doc.

   32) recommending that the motion be granted. No objections have been filed.

   Therefore, it is ORDERED as follows:

         1.     The Report and Recommendation is CONFIRMED and ADOPTED

   as part of this Order.

         2.     The Motion for Default Final Judgment (Doc. 31) is GRANTED.

         3.     JP Morgan Chase Bank, NA shall promptly transfer all frozen or

   seized funds at issue in this case to Lowndes, Drosdick, Doster, Kantor & Reed,

   P.A.’s trust account via cashier’s check or other certified funds.
Case 6:21-cv-00529-GAP-EJK Document 34 Filed 08/02/21 Page 2 of 2 PageID 167




         4.    After receipt of such funds, Plaintiff’s counsel shall promptly file a

   notice with the court providing the amount of funds received from JP Morgan

   Chase Bank, NA. After such notice the Court will direct the entry of a default

   judgment consistent with the recommendations of the magistrate judge.

         5.    The Court will retain jurisdiction in order to determine the amount of

   prejudgment interest, postjudgment interest, costs incurred by Plaintiff, and to

   rule on any additional relevant matters .

         6.    Plaintiff’s Motion for Entry of Judgment on the Pleadings (Doc. 22) is

   DENIED as moot.

         DONE and ORDERED in Chambers, Orlando, Florida on August 2, 2021.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party




                                           -2-
